DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of group IX with SEQ IE NO: 284, a method of diagnosing colon cancer comprising detecting protein SEQ ID NO: 284 (a defensing 1 protein) in the reply filed on 12/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 are cancelled.
Claims 21-28 are added and examined for a method of diagnosing a human having a colon cancer by detecting elevated levels of defensing 1 protein (SEQ ID NO: 284) in a sample from said human relative to the non-cancer control sample on merits.
Defensin 1 protein is also known as human alpha defensin 1, human neutrophil peptide (HNP-1), DEFA1, DEF1, HP1 and MRS etc. Those names are exchangeable in this Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without an inventive concept/significantly more.
 a method for diagnosing a human having colon cancer, the method comprising detecting the level of defensing-1 protein (SEQ ID NO: 284) in the sample from the human, and diagnosing said human as having colon cancer if the level is elevated relative to a control levels of the protein in the non-cancerous sample, wherein the sample are contacting by antibody selectively binding to the protein and antibody is detectable coupled, wherein the method further comprising administering a therapeutic agent suitable for treatment of pancreatic cancer to said human. 
Thus, the claimed invention directs to a method of correlating the levels of defensing-1 protein (SEQ ID NO: 284) to a colon cancer, which does/do not include additional elements that are sufficient to amount to inventive concept/Significantly more than the judicial exception (law of nature and natural phenomenon).  
According to USPTO’s Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, the following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter?  
Answer: Yes, all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Answer: Yes, the claim recites natural phenomenon, but the additional elements do not integrate the judicial exception into a practical application. 

Answer: No.
Administrating a therapeutic agent for treatment (claim 28) does not add anything significant to the diagnosis because the therapeutic agent is too general and nothing specific added to the method. 
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The steps recited in the claims taken as a whole, including the steps of detecting and diagnosing are not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

The steps do not meaningfully limit the claim, because these steps effectively foreclose others from gathering the data necessary to use the Judicial Exception. The 
The claimed step of diagnosing encompass the abstract ideas of calculation, comparison and classification, which are also well-understood, routine or conventional. They do not implement or integrate the natural correlation, but instead are mere data gathering steps appended to the natural correlation.
In summary, the applicant’s invention is directed to a method of diagnosing colon cancer by determining increased levels of thioredoxin domain containing 4 protein in biological sample of a subject, which is not patentable subject matter under current guidance of USPTO Issued Dec, 2014 at http://www.uspto.gov/patents/law/exam/examguide.jsp


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claim is rejected because it depends on the base claim 21 reciting a method for diagnosing a human as having colon cancer, while dependent claim 28 further comprises administering a therapeutic agent suitable for treatment of pancreatic cancer for said human.  Thus it is not clear why colon cancer is treated with agent suitable for pancreatic cancer treatment.  The specification does not provide rational or explanation for such claimed method.  Clarification would be appreciated.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description- A sample: colon cancer tissue samples described only.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
inventor had possession of the claimed invention. Possession may be shown, for example for the claimed method, by describing an actual reduction to practice of the claimed invention by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof.

The claims are drawn to a method of diagnosing colon cancer in a human comprising detecting an elevated level of defensing 1 protein comprising or consisting of the amino acid sequence of SEQ ID NO: 284 protein in a colon sample from human relative to a control from non-cancer colon sample with antibody binding to the protein thereof.  Thus, the claims are including using the antibody to detecting the protein for diagnosing colon cancer in any sample from a patient who is suspected to have such cancer.
In view of the claimed method, the specification provides general method of detecting tumor antigen, but regarding the defensing 1 protein detection the specification merely provides the following teaching on table 1:
Protein SEQ ID NO: 284
Public Protein Accession: P11479
Protein Name: Human defensin 1
Transcript SEQ ID NO: 953
Public Transcript Accession: M21130

Protein SEQ ID NO: 285
Public Protein Accession: NP_005208.1 P59666
Protein Name: Neutrophil defensin 3 precursor (HNP-3) (HP-3) (HP3) Defensin, alpha 3) [Contains: HP 3-56; Neutrophil defensin 2 (HNP-2HP-2)(HP2)]

Public Transcript Accession: NM_005217

Peptide SEQ ID NO: 1496(79-87) Tissue AS210, ratio=21.2
Peptide SEQ ID NO: 1418(69-77) Tissue AS210, ratio=6.7
 
The specification further teaches:
[0034] table 1 (provided on the CD-R) discloses the peptides which 
correspond to the protein in the colon cancer tumor tissues ("source"), the expression information, and the ratio compare to the control sample.  The expression is based on measuring the level of the peptides.  The ratio represents the number of overexpression by more than two, and numerical representation of overexpression is also indicated.  "Singleton" indicates that the peptide peak in diseased sample was detected and there was no peak detected in control samples.

	SEQ ID NOs: 284 and 285 have one amino acid difference at position aa 65.

The table listed two related protein defensing-1 (SEQ ID NO: 284) and defensin 3 precursor (SEQ ID NO: 285), and detecting peptide ratio of defensin 1 and defensing 3 precursor based on the sequence of SEQ ID NO: 1496 (aa 79-87) and SEQ ID NO: 1418 (position aa 69-77), which show the ratio of colon cancer tissues compared to normal tissues at 21.2 and 6.7 times. 
The specification does not teach such diagnosing could be achieved by detecting the protein in other biological samples, such as blood, serum, urine, stool samples.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural .
The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004.  The instant specification fails to provide sufficient descriptive information in the claimed method of diagnosing colon cancer based on elevated levels of defensing 1 in a (any) sample by antibody as compared to the normal sample. The specification does not provide correlation of the protein and transcription of the gene.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which samples other than tissues can be used for such detection for diagnosing colon cancer as set forth in the claimed method. Based on the lack of knowledge and predictability in the art 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision biological samples as a genus of samples for detecting the protein in the method, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, only the method of diagnosing colon cancer comprising detecting elevated protein or peptide of defensing protein 1 of the amino acid sequence of SEQ ID NO: 284 in colon cancer tissues as compared to the normal colon tissues, but not the full scope of all samples set forth in the method, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-28 is/are rejected under pre-AIA  35 U.S.C. 102 (a) and (e) as being anticipated by Wu et al (WO2004030615, published April 15, 2004, effective filed on Sept, 2003 and priority to Oct, 2002) and its national stage publication US20070224201 used for text purpose) as evidenced by sequence alignment.
Wu et al disclose tumor associated antigenic target (TAT) polypeptide (sequence no 2477) that has identical sequence as the instant SEQ ID NO: 284 as evidenced by sequence alignment below.  Wu et al disclose a composition and method for diagnosis and treatment of cancers comprising colon cancer [6459], wherein the method comprises detecting TAT polypeptides which are expressed to greater degree on the surface of the cancer cells compared to the expression levels in the normal non-cancer cells 

DT   18-NOV-2004  (first entry)
DE   Tumour-associated antigenic target (TAT) polypeptide PRO2570, SEQ:2477.
KW   Tumour-associated antigenic target; TAT; human; overexpression; cancer;
KW   tumour; diagnosis; cell proliferative disorder; breast cancer;
KW   colorectal cancer; lung cancer; ovarian cancer; liver cancer;
KW   central nervous system cancer; bladder cancer; pancreatic cancer;
KW   cervical cancer; melanoma; leukaemia; hybridisation probe;
KW   chromosome identification; chromosome mapping; gene mapping;
KW   gene therapy; cytostatic; BOND_PC; defensin, alpha 1 preproprotein;
KW   myeloid-related sequence; defensin, alpha 1 preproprotein [Homo sapiens];
KW   DEFA1; MRS; DEF1; HP-1; HNP-1; defensin, alpha 2; DEFA2;
KW   DEF1, MRS, DEFA2; alpha 2; defensin, alpha 1, myeloid-related sequence;
KW   MGC138393; LOC728358; defensin apha 1; defensin apha 1 [Homo sapiens];
KW   LOC653600; novel protein, similar to DEFA1;
KW   novel protein, similar to DEFA1 [Homo sapiens];
KW   defensin, alpha 1, myeloid-related sequence [Homo sapiens];
KW   defensin, alpha 1, preproprotein;
KW   Defensin, alpha 1, preproprotein [Homo sapiens]; defensin, alpha 1;
KW   Defensin, alpha 1 [Homo sapiens]; neutrophil peptide-1;
KW   human neutrophil peptide-1; neutrophil peptide 1 precursor;
KW   neutrophil peptide 1; defensin 1; unnamed protein product;
KW   unnamed protein product [Homo sapiens]; GO5576; GO6805; GO6935; GO6955;
KW   GO9615; GO42742; GO50832.
OS   Homo sapiens.
CC PN   WO2004030615-A2.
CC PD   15-APR-2004.
CC PF   29-SEP-2003; 2003WO-US028547.
PR   02-OCT-2002; 2002US-0414971P.
CC PA   (GETH ) GENENTECH INC.
CC PT   New tumor-associated antigenic target polypeptides and nucleic acids, 
CC PT   useful in preparing a medicament for treating or detecting a 
CC PT   proliferative disorder, e.g. breast, lung, colorectal, ovarian or 
CC PT   prostate cancer or tumor.

CC   polypeptides, and their related nucleic acids. The TAT polypeptides are 
CC   overexpressed in cancer tissues compared to normal tissues, and may thus 
CC   serve as effective targets for the diagnosis and treatment of cancer in 
CC   mammals. The invention also relates to nucleic acid and polypeptide 
CC   sequences at least 80% identical to the TAT nucleic acids and 
CC   polypeptides; expression vectors and host cells comprising a TAT nucleic 
CC   acid; an antibody specific for a TAT polypeptide; a peptide or organic 
CC   molecule which binds to a TAT polypeptide; fusion proteins comprising a 
CC   TAT polypeptide; and methods and compositions for the treatment or 
CC   diagnosis of cancer in mammals. TAT polypeptides, nucleic acids, 
CC   antibodies, antagonists, binding molecules and compositions are useful 
CC   for diagnosing or treating a cell proliferative disorder associated with 
CC   increased TAT expression, particularly cancers such as breast cancer, 
CC   colorectal cancer, lung cancer, ovarian cancer, liver cancer, bladder 
CC   cancer, pancreatic cancer, cervical cancer, cancers of the central 
CC   nervous system, melanoma and leukaemia. TAT nucleic acids may further be 
CC   used as hybridisation probes, in chromosome and gene mapping, in 
CC   chromosome identification and in gene therapy. The present sequence 
SQ   Sequence 94 AA;

  Query Match             100.0%;  Score 493;  DB 5;  Length 94;
  Best Local Similarity   100.0%;  
  Matches   94;  Conservative   0; Mismatches   0;  Indels    0;  Gaps   0;

Qy          1 MRTLAILAAILLVALQAQAEPLQARADEVAAAPEQIAADIPEVVVSLAWDESLAPKHPGS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRTLAILAAILLVALQAQAEPLQARADEVAAAPEQIAADIPEVVVSLAWDESLAPKHPGS 60

Qy         61 RKNMACYCRIPACIAGERRYGTCIYQGRLWAFCC 94
              ||||||||||||||||||||||||||||||||||
Db         61 RKNMACYCRIPACIAGERRYGTCIYQGRLWAFCC 94


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Domon and Joseloff et al (US Patent 7807392 pub 2010 and effective filing Sep 2003), the PgPub 20110219464 for text purpose) as evidenced by sequence alignment. 
Domon and Joseloff et al disclose lung cancer associated target (LCAT) polypeptide/protein (sequence no 219) defensing-1 protein that has identical sequence as the instant SEQ ID NO: 284 as evidenced by sequence alignment below.  Domon and Joseloff et al disclose method for diagnosing/detecting or therapeutic for epithelial cell related cancers including colon cancer [0024, 00722, 0255 
For 103 rejection:
	Based on the teaching above, one skilled in the art would be motivated with reasonable expectation of success to collect colon tissues from the patient suspected having colon cancer to determine the levels of defensin-1 protein over the control normal tissues to arrive at current invention without unexpected result.
DT   09-DEC-2010 (first entry)
DE   Human lung cancer associated target (LCAT) protein, SEQ ID 219.
KW   Biomarker; LCAT protein; Lung cancer associated target protein;
KW   diagnostic test; lung tumor; protein detection; protein quantitation;
KW   BOND_PC; defensin, alpha 1 preproprotein; myeloid-related sequence;
KW   DEFA1; MRS; DEF1; HP-1; HNP-1; defensin, alpha 2; DEFA2;
KW   DEF1, MRS, DEFA2; alpha 2; defensin, alpha 1, myeloid-related sequence;
KW   MGC138393; defensin apha 1; LOC653600; LOC728358; alpha-defensin 1;
KW   defensin, alpha 1; DEFA1B; novel protein, similar to DEFA1;
KW   defensin, alpha 1, preproprotein; neutrophil peptide-1;
KW   human neutrophil peptide-1; neutrophil peptide 1 precursor;
KW   neutrophil peptide 1; defensin 1; unnamed protein product; GO5576;
KW   GO6805; GO6935; GO6955; GO9615; GO42742; GO50832.
OS   Homo sapiens.
CC PN   US7807392-B1.
CC PD   05-OCT-2010.
CC PF   28-SEP-2007; 2007US-00905216.
PR   15-SEP-2003; 2003US-0502656P.
PR   18-DEC-2003; 2003US-0530410P.
PR   13-MAY-2004; 2004US-0570505P.
PR   04-JUN-2004; 2004US-0576801P.
PR   15-SEP-2004; 2004US-00941087.
CC PA   (CELE-) CELERA CORP.
CC PI   Domon B,  Joseloff E,  Li A,  He T;
XX

DR   N-PSDB; AYK52072.
DR   PC:NCBI; gi4758146.
DR   PC:SWISSPROT; P59665.
CC PT   Diagnosing lung cancer in individual, by detecting elevated level of 
CC PT   catechol-O-methyl transferase protein in sample as compared to control.
CC PS   Example; SEQ ID NO 219; 51pp; English.
CC   The present invention relates to a method for diagnosing lung cancer in 
CC   an individual. The method involves detecting an elevated level of COMT 
CC   protein in a sample from the individual as compared to a control COMT 
CC   protein level of an individual who does not have lung cancer, where the 
CC   elevated level of COMT protein indicates that the individual has lung 
CC   cancer. The present invention further provides peptides and proteins 
CC   differentially expressed in lung cancer which can be used as a biomarker 
CC   in the method of the invention. These markers are referred to as lung 
CC   cancer associated targets (LCAT). Sequences AYK50999-AYK51776 represent 
CC   human lung cancer associated target (LCAT) proteins used in the method of the invention.
CC   Revised record issued on 23-NOV-2010: Enhanced with precomputed 
CC   information from BOND.
SQ   Sequence 94 AA;

  Query Match             100.0%;  Score 493;  DB 17;  Length 94;
  Best Local Similarity   100.0%;  
  Matches   94;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRTLAILAAILLVALQAQAEPLQARADEVAAAPEQIAADIPEVVVSLAWDESLAPKHPGS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRTLAILAAILLVALQAQAEPLQARADEVAAAPEQIAADIPEVVVSLAWDESLAPKHPGS 60

Qy         61 RKNMACYCRIPACIAGERRYGTCIYQGRLWAFCC 94
              ||||||||||||||||||||||||||||||||||
Db         61 RKNMACYCRIPACIAGERRYGTCIYQGRLWAFCC 94



Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571)272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642